      Case 2:20-cv-00010-BSM Document 44 Filed 12/23/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

CHAUNEA JACKSON                                                            PLAINTIFF

v.                        CASE NO. 2:20-CV-00010-BSM

NISSAN NORTH AMERICA, INC.                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 23rd day of December, 2020.




                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
